DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made to the amendment received 12/2/2022.
Applicant’s amendments to the claims are sufficient to overcome the claim objections set forth in the previous office action.
	
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Previously, claim 1 was rejected under 35 U.S.C. 103 as being unpatentable over Kafiluddi in view of Marino. Now, with the new amendments, claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kafiluddi in view of Krueger as Krueger teaches the deficiencies of Kafiluddi.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-7, 9, 12, 14, 17, 19-21, 29-32, 39, 42-43, 45, 48, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Kafiluddi et al., US 20140316268, herein referred to as "Kafiluddi", in view of Krueger et al., US 20140236144, herein referred to as "Krueger".
Regarding claim 1, Kafiluddi discloses a system (Figure 1) for locating a first target nerve associated with a facet joint via nerve stimulation (Abstract) and monitoring of electrical muscle activity in a multifidus muscle adjacent the first target nerve, the multifidus muscle comprising a medial fascicle, an intermediate fascicle, and a lateral fascicle ([0003] and [0034]: “As described herein, either a surface or intramuscular recording electrode (3) can be used to record the muscle activity after stimulation of the parent nerve.”), wherein the system comprises: a first probe (Figure 4: needle 1) comprising an insulated shaft ([0033]: “an insulated needle (1)”) and a first probe electrode located at a distal end of the shaft ([0033]: “The stimulating part of the needle (1) can include a conducting electrode tip (e.g., approximately 5-10 mm long), which is located at a distal end of an insulated needle (1).”); a first recording electrode (Figure 4: recording needle 2) for monitoring electrical muscle activity in the medial fascicle of the multifidus muscle ([0030]: “The position of this needle (1) relative to the nerve is assessed using signals from the muscle (multifidus) the (medial) nerve innervates using a second needle (2) either placed directly into the muscle or skin electrodes (2) able to record signals from the muscle.”), wherein the first recording electrode is configured for placement in the medial fascicle of the multifidus muscle ([0029]: “a recording needle (2) can be advanced and placed in the muscle belly of the multifidus muscle located paramedial to the spinous processes.”); a signal generator (Figure 1: radio frequency generator 4); and a controller (Figure 1: computer system 20) coupled to the first probe electrode and the first recording electrode (Figure 1: computer system 20 is coupled to needle 1 and recording needle 2), wherein the controller delivers a first nerve stimulation from the signal generator to the first target nerve via the first probe electrode ([0031]), wherein the controller monitors electrical muscle activity in the medial fascicle via the first recording electrode ([0030]: “The position of this needle (1) relative to the nerve is assessed using signals from the muscle (multifidus) the (medial) nerve innervates using a second needle (2) either placed directly into the muscle or skin electrodes (2) able to record signals from the muscle.”), wherein proximity of the first probe to the first target nerve is determined by the electrical muscle activity in the medial fascicle elicited as a result of the first nerve stimulation ([0030]: “The position of this needle (1) relative to the nerve is assessed using signals from the muscle (multifidus) the (medial) nerve innervates using a second needle (2) either placed directly into the muscle or skin electrodes (2) able to record signals from the muscle.”), wherein the controller provides feedback to a user to guide placement of the first probe adjacent the first target nerve ([0034]). Kafiluddi does not explicitly disclose a system wherein the first probe is housed within a first cannula or wherein the first recording electrode is positioned on the first cannula.
However, Krueger teaches a system (Figure 2B) wherein the first probe (Figure 2B: electroinsulator sleeve 362 and [0041]: “An electroinsulator sleeve 364 forms the proximal length of the probe body”) is housed within a first cannula (Figure 2B: needle cannula 336) and wherein the first electrode (Figure 2B: second electrode 366) is positioned on the first cannula ([0041]: “the second electrode 366 formed by or included as part of the distal end of the needle cannula 336”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system disclosed by Kafiluddi so that the first probe is housed within a first cannula as taught by Krueger to insulate the probe (Krueger [0041]). It would also have been obvious to modify the system disclosed by Kafiluddi so that the first electrode is positioned on the first cannula as taught by Krueger to insulate the two electrodes from each other (Krueger [0041]).
Regarding claim 2, Kafiluddi in view of Krueger discloses the system of claim 1, with Kafiluddi further disclosing a system comprising one or more additional recording electrodes (Figure 4: intramuscular recording electrode 3) for monitoring electrical muscle activity in the intermediate fascicle, the lateral fascicle, paraspinal muscles surrounding the multifidus muscle, or a combination thereof, wherein the one or more additional recording electrodes are positioned on the first cannula or on a shaft of a needle (Figure 4: intramuscular recording electrode 3 and [0034]: “the computer system 20 can measure motor unit action potentials (MUAPs) using a recording needle (3) directly placed into the muscle belly (e.g., a concentric or monopolar recording electrode).”) and configured for placement in the intermediate fascicle, the lateral fascicle, paraspinal muscles surrounding the multifidus muscle, or a combination thereof ([0034]).
Regarding claim 3, Kafiluddi in view of Krueger discloses the system of claim 2, with Kafiluddi further disclosing a system wherein the controller (Figure 1: computer system 20) is configured to monitor for electrical muscle activity in the intermediate fascicle, the lateral fascicle, paraspinal muscles surrounding the multifidus muscle, or a combination thereof ([0034]), wherein proximity of the first probe to the first target nerve is determined by the electrical muscle activity elicited in the intermediate fascicle, the lateral fascicle, paraspinal muscles surrounding the multifidus muscle, or a combination thereof as a result of the first nerve stimulation ([0030]), and wherein the controller provides feedback to guide placement of the first probe adjacent the first target nerve and prevent placement of the first probe adjacent non-target tissue ([0034]).
Regarding claim 4, Kafiluddi in view of Krueger discloses the system of claim 2, with Kafiluddi further disclosing a system (Figure 1) that is configured for locating a second target nerve located at a level cephalad to a level of the first target nerve ([0027]: “Aspects of the disclosure can be used for ablation of the cervical, thoracic, and lumbar medial nerve branches of the posterior ramus of the spinal nerves, occipital nerves, sacral nerves and other peripheral nerves. However, it is understood that aspects of the disclosure can be utilized in conjunction with any type of treatment.” And therefore can be positioned for targeting a different nerve), wherein the controller (Figure 1: computer system 20) is configured to deliver a second nerve stimulation to the second target nerve via the first probe electrode (Figure 4: needle 1 and Figure 1: radio frequency generator 4 and [0030]: “a stimulating needle (1), which can be used to stimulate, inject and/or pass radiofrequency waves in order to electrically ablate the nerve, can be directed towards the nerve the user 12 is interested in identifying.”), further wherein the controller is configured to monitor for electrical muscle activity in the intermediate fascicle, the lateral fascicle, paraspinal muscles surrounding the multifidus muscle, or a combination thereof via the one or more additional recording electrodes (Figure 4: recording electrode 2 and [0034]), wherein proximity of the first probe to the second target nerve is determined by the electrical muscle activity in the intermediate fascicle, the lateral fascicle, paraspinal muscles surrounding the multifidus muscle, or a combination thereof elicited as a result of the second nerve stimulation ([0030]), and wherein the controller provides feedback to guide placement of the first probe adjacent the second target nerve and to prevent placement of the first probe adjacent non-target tissue ([0034]).
Regarding claim 6, Kafiluddi in view of Krueger discloses the system of claim 1, with Kafiluddi further disclosing a system wherein the first recording electrode (Figure 4: recording needle 2) has a monopolar configuration, a bipolar configuration, or a multipolar configuration ([0034]: “a concentric or monopolar recording electrode”).
Regarding claim 7, Kafiluddi in view of Krueger discloses the system of claim 1, with Kafiluddi further disclosing a system wherein the one or more additional recording electrodes (Figure 4: intramuscular recording electrode 3) are disposed on a shaft of a needle ([0034]: “the computer system 20 can measure motor unit action potentials (MUAPs) using a recording needle (3) directly placed into the muscle belly (e.g., a concentric or monopolar recording electrode).”).
Regarding claim 9, Kafiluddi in view of Krueger discloses the system of claim 2, with Kafiluddi further disclosing a system wherein the one or more additional recording electrodes (Figure 4: intramuscular recording electrode 3) has a monopolar configuration, a bipolar configuration, or a multipolar configuration ([0034]: “a concentric or monopolar recording electrode”).
Regarding claim 12, Kafiluddi in view of Krueger discloses the system of claim 1, with Kafiluddi further disclosing a system wherein the first probe electrode ([0033]: “The stimulating part of the needle (1) can include a conducting electrode tip (e.g., approximately 5-10 mm long), which is located at a distal end of an insulated needle (1).”) has a monopolar configuration, a bipolar configuration, or a multipolar configuration ([0040]: “In addition, either surface electrodes or a conventional concentric or monopolar needle can be advanced and placed into the muscle belly innervated by the nerve.”), wherein the first probe electrode includes an array of independent channels (Figure 1: there are multiple channels between computer system 20 and needle 1) for nerve stimulation, nerve ablation, or a combination thereof (Abstract), each channel having an axial dimension and a radial dimension (Figure 1), and wherein each channel is adapted to be separately energized (Figure 5 and [0038] and [0041]-[0042]).
Regarding claim 14, Kafiluddi in view of Krueger discloses the system of claim 1, with Kafiluddi further disclosing a system wherein monitoring electrical muscle activity in the medial fascicle comprises measuring changes in electrical muscle activity latency, burst area, amplitude, or a combination thereof ([0041]: “The position of the stimulating needle subsequently can be slightly changed anatomically and the amplitude of the action potentials can be observed using the computer system 20.”), wherein the first nerve stimulation is applied at a constant stimulation intensity ([0031]: “Square wave electrical pulses (1-10 ms in duration) and with a frequency of two Hz can be generated by the nerve stimulator (4)” and [0041]: “Stimulation can be initiated by the computer system 20 and CMAPs and/or MUAPs observed on a computer display. The computer system 20 can perform and/or obtain data analysis using the power spectrum derived from the Fast Fourier Transformation of the signals in order to verify that the signals to be analyzed are from a two Hz stimulation frequency and not from noise. The computer system 20 also can adjust the filter settings in order to fine tune the signals.”), wherein a decrease in latency, an increase in burst area, an increase in amplitude, or a combination thereof indicates that the first probe is in closer proximity to the first target nerve ([0041]: “A location of the stimulating electrode at which the amplitude is maximal is the anatomically appropriate location of the nerve.”), or wherein the latency, burst area, amplitude, or a combination thereof are constant, wherein a decrease in the first nerve stimulation intensity indicates that the first probe is in closer proximity to the first target nerve.
Regarding claim 17, Kafiluddi in view of Krueger discloses the system of claim 1, with Kafiluddi further disclosing a system that determines if the first target nerve carries a pain signal ([0036]: “In addition, once the targeted nerve has been identified using a combination of fluoroscopic (and/or ultrasound) and electromyographic information, the computer system 20 can be used to perform an electromagnetic radiofrequency ablation (e.g., usually at approximately eighty degrees Centigrade for approximately ninety seconds) in order to obtain longer lasting pain relieve from the painful facet joints.”) by monitoring for changes in electrical muscle activity in the medial fascicle elicited as a result of the first nerve stimulation ([0039]: “The target nerve can be stimulated using a nerve stimulating needle. Through the needle, a probe is connected to a nerve stimulator. The nerve stimulator can be a conventional stimulator (e.g., able to inject current with a certain pulse width, frequency and amplitude) or alternatively, the nerve stimulator can be encased in a conventional radiofrequency generator”), wherein determining that the first target nerve carries the pain signal comprises measuring electrical muscle activity latency, burst area, amplitude, or a combination thereof ([0041]: “The position of the stimulating needle subsequently can be slightly changed anatomically and the amplitude of the action potentials can be observed using the computer system 20.”).
Regarding claim 19, Kafiluddi in view of Krueger discloses the system of claim 1, with Kafiluddi further disclosing a system wherein the first probe (Figure 4: needle 1) includes a sharp tip at the distal end for navigating through tissue (Figure 4: needle 1 has a sharp tip at the distal end).
Regarding claim 20, Kafiluddi in view of Krueger discloses the system of claim 1, with Kafiluddi further disclosing a system wherein the first probe (Figure 4: needle 1) is configured to form a lesion on the first target nerve ([0042]) by delivery of radiofrequency ablation energy ([0030]: “a stimulating needle (1), which can be used to stimulate, inject and/or pass radiofrequency waves in order to electrically ablate the nerve, can be directed towards the nerve the user 12 is interested in identifying.”).
Regarding claim 21, Kafiluddi in view of Krueger discloses the system of claim 2, with Kafiluddi further disclosing a system wherein the first probe (Figure 4: needle 1) is configured to form a lesion on the first target nerve by delivery of radiofrequency ablation energy ([0030]: “a stimulating needle (1), which can be used to stimulate, inject and/or pass radiofrequency waves in order to electrically ablate the nerve, can be directed towards the nerve the user 12 is interested in identifying” and [0035]), and wherein the system confirms successful formation of the lesion via the recording electrode (Figure 4: recording needle 2), the one or more additional recording electrodes (Figure 4: intramuscular recording electrode 3), or a combination thereof ([0042]: “The computer system 20 can repeat the stimulation after the nerve block or nerve ablation in order to assess whether the CMAPs or MUAPs are indeed diminished. This will prove the effectiveness of the block or lesion and verify that the nerve was indeed physiologically and anatomically correctly identified.” And [0034]: “The computer system 20 can measure muscle compound action potentials (CMAPs) using a surface recording electrode (3), and/or the computer system 20 can measure motor unit action potentials (MUAPs) using a recording needle (3) directly placed into the muscle belly (e.g., a concentric or monopolar recording electrode)”), wherein the one or more additional recording electrodes monitor electrical muscle activity in the medial fascicle, the intermediate fascicle, the lateral fascicle, paraspinal muscles surrounding the multifidus muscle, or a combination thereof ([0034]: “the computer system 20 can measure motor unit action potentials (MUAPs) using a recording needle (3) directly placed into the muscle belly (e.g., a concentric or monopolar recording electrode)”), and wherein the one or more additional recording electrodes are configured for placement in the medial fascicle, the intermediate fascicle, the lateral fascicle, paraspinal muscles surrounding the multifidus muscle, or a combination thereof ([0034]: “the computer system 20 can measure motor unit action potentials (MUAPs) using a recording needle (3) directly placed into the muscle belly (e.g., a concentric or monopolar recording electrode)”).
Regarding claim 29, Kafiluddi discloses a method (Figure 1) for locating a first target nerve associated with a facet joint via nerve stimulation and monitoring of electrical muscle activity in a multifidus muscle adjacent the first target nerve (Abstract), the multifidus muscle comprising a medial fascicle, an intermediate fascicle, and a lateral fascicle ([0030]: “The position of this needle (1) relative to the nerve is assessed using signals from the muscle (multifidus) the (medial) nerve innervates using a second needle (2) either placed directly into the muscle or skin electrodes (2) able to record signals from the muscle.”), wherein the method comprises: inserting a first recording electrode (Figure 4: recording needle 2) for monitoring electrical muscle activity in the medial fascicle of the multifidus muscle ([0030]: “The position of this needle (1) relative to the nerve is assessed using signals from the muscle (multifidus) the (medial) nerve innervates using a second needle (2) either placed directly into the muscle or skin electrodes (2) able to record signals from the muscle.”); positioning a first probe (Figure 4: needle 1) comprising an insulated shaft ([0033]: “an insulated needle (1)”) and a first probe electrode located at a distal end of the shaft near the first target nerve ([0033]: “The stimulating part of the needle (1) can include a conducting electrode tip (e.g., approximately 5-10 mm long), which is located at a distal end of an insulated needle (1).”); generating a first nerve stimulation from a signal generator (Figure 1: radio frequency generator 4 and [0030]: “a stimulating needle (1), which can be used to stimulate, inject and/or pass radiofrequency waves in order to electrically ablate the nerve, can be directed towards the nerve the user 12 is interested in identifying”); delivering the first nerve stimulation to the first target nerve via the first probe electrode ([0030]: “a stimulating needle (1), which can be used to stimulate, inject and/or pass radiofrequency waves in order to electrically ablate the nerve, can be directed towards the nerve the user 12 is interested in identifying”); monitoring electrical muscle activity in the medial fascicle of the multifidus muscle via the first recording electrode ([0030]: “The position of this needle (1) relative to the nerve is assessed using signals from the muscle (multifidus) the (medial) nerve innervates using a second needle (2) either placed directly into the muscle or skin electrodes (2) able to record signals from the muscle.”); guiding placement of the first probe adjacent the first target nerve based on the electrical muscle activity elicited in the medial fascicle of the multifidus muscle ([0030]: “The position of this needle (1) relative to the nerve is assessed using signals from the muscle (multifidus) the (medial) nerve innervates using a second needle (2) either placed directly into the muscle or skin electrodes (2) able to record signals from the muscle.” And [0034]). Kafiluddi does not explicitly disclose a method wherein the first probe is housed within a first cannula or wherein the first recording electrode is positioned on the first cannula.
However, Krueger teaches a method (Figure 2B) wherein the first probe (Figure 2B: electroinsulator sleeve 362 and [0041]: “An electroinsulator sleeve 364 forms the proximal length of the probe body”) is housed within a first cannula (Figure 2B: needle cannula 336) and wherein the first electrode (Figure 2B: second electrode 366) is positioned on the first cannula ([0041]: “the second electrode 366 formed by or included as part of the distal end of the needle cannula 336”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method disclosed by Kafiluddi so that the first probe is housed within a first cannula as taught by Krueger to insulate the probe (Krueger [0041]). It would also have been obvious to modify the method disclosed by Kafiluddi so that the first electrode is positioned on the first cannula as taught by Krueger to insulate the two electrodes from each other (Krueger [0041]).
Regarding claim 30, Kafiluddi in view of Krueger discloses the method of claim 29, with Kafiluddi further disclosing a method comprising: inserting one or more additional recording electrodes (Figure 4: intramuscular recording electrode 3) for monitoring electrical muscle activity in the intermediate fascicle, the lateral fascicle, paraspinal muscles surrounding the multifidus muscle, or a combination thereof;  and monitoring electrical muscle activity in the intermediate fascicle, the lateral fascicle, paraspinal muscles surrounding the multifidus muscle, or a combination thereof via the one or more additional recording electrodes ([0034]).
Regarding claim 31, Kafiluddi in view of Krueger discloses the method of claim 30, with Kafiluddi further disclosing a method further comprising: guiding placement of the first probe adjacent the first target nerve based on the electrical muscle activity elicited in the intermediate fascicle, the lateral fascicle, paraspinal muscles surrounding the multifidus muscle, or a combination thereof ([0030]: “The position of this needle (1) relative to the nerve is assessed using signals from the muscle (multifidus) the (medial) nerve innervates using a second needle (2) either placed directly into the muscle or skin electrodes (2) able to record signals from the muscle.” And [0034]); and preventing placement of the first probe adjacent non-target tissue ([0034]-[0035]).
Regarding claim 32, Kafiluddi in view of Krueger discloses the method of claim 30, with Kafiluddi further disclosing a method (Figure 1) that comprises locating a second target nerve located at a level cephalad to a level of the first target nerve ([0027]: “Aspects of the disclosure can be used for ablation of the cervical, thoracic, and lumbar medial nerve branches of the posterior ramus of the spinal nerves, occipital nerves, sacral nerves and other peripheral nerves. However, it is understood that aspects of the disclosure can be utilized in conjunction with any type of treatment.”), wherein the method further comprises: positioning the first probe near the second target nerve ([0030]: “The position of this needle (1) relative to the nerve is assessed using signals from the muscle (multifidus) the (medial) nerve innervates using a second needle (2) either placed directly into the muscle or skin electrodes (2) able to record signals from the muscle.” And [0034]); generating a second nerve stimulation from the signal generator (Figure 1: radio frequency generator 4 and [0030]: “a stimulating needle (1), which can be used to stimulate, inject and/or pass radiofrequency waves in order to electrically ablate the nerve, can be directed towards the nerve the user 12 is interested in identifying”); delivering the second nerve stimulation to the second target nerve via the first probe electrode ([0030]: “a stimulating needle (1), which can be used to stimulate, inject and/or pass radiofrequency waves in order to electrically ablate the nerve, can be directed towards the nerve the user 12 is interested in identifying”); monitoring electrical muscle activity in the intermediate fascicle, the lateral fascicle, paraspinal muscles surrounding the multifidus muscle, or a combination thereof via the one or more additional recording electrodes ([0034]); and guiding placement of the first probe adjacent the second target nerve and preventing placement of the first probe adjacent non-target tissue based on the electrical muscle activity elicited in the intermediate fascicle, the lateral fascicle, paraspinal muscles surrounding the multifidus muscle, or a combination thereof ([0034]-[0035]).
Regarding claim 39, Kafiluddi in view of Krueger discloses the method of claim 29, with Kafiluddi further disclosing a method wherein the first probe electrode includes an array of independent channels (Figure 1: there are multiple channels between computer system 20 and needle 1) for nerve stimulation, nerve ablation, or a combination thereof (Abstract), each channel having an axial dimension and a radial dimension (Figure 1), wherein each channel is adapted to be separately energized (Figure 5 and [0038] and [0041]-[0042]).
Regarding claim 42, Kafiluddi in view of Krueger discloses the system of claim 29, with Kafiluddi further disclosing a method wherein monitoring electrical muscle activity in the medial fascicle comprises measuring changes in electrical muscle activity latency, burst area, amplitude, or a combination thereof ([0041]: “The position of the stimulating needle subsequently can be slightly changed anatomically and the amplitude of the action potentials can be observed using the computer system 20.”).
Regarding claim 43, Kafiluddi in view of Krueger discloses the system of claim 42, with Kafiluddi further disclosing a method comprising applying the first nerve stimulation at a constant stimulation intensity ([0031]: “Square wave electrical pulses (1-10 ms in duration) and with a frequency of two Hz can be generated by the nerve stimulator (4)” and [0041]: “Stimulation can be initiated by the computer system 20 and CMAPs and/or MUAPs observed on a computer display. The computer system 20 can perform and/or obtain data analysis using the power spectrum derived from the Fast Fourier Transformation of the signals in order to verify that the signals to be analyzed are from a two Hz stimulation frequency and not from noise. The computer system 20 also can adjust the filter settings in order to fine tune the signals.”), wherein a decrease in latency, an increase in burst area, an increase in amplitude, or a combination thereof indicates that the first probe is in closer proximity to the first target nerve ([0041]: “A location of the stimulating electrode at which the amplitude is maximal is the anatomically appropriate location of the nerve.”), or comprising maintaining the latency, burst area, amplitude, or a combination thereof at a constant level, wherein a decrease in the first nerve stimulation intensity indicates that the first probe is in closer proximity to the first target nerve.
Regarding claim 45, Kafiluddi in view of Krueger discloses the system of claim 42, with Kafiluddi further disclosing a method comprising: delivering a third nerve stimulation ([0030]: “a stimulating needle (1), which can be used to stimulate, inject and/or pass radiofrequency waves in order to electrically ablate the nerve”); and monitoring for changes in electrical muscle activity in the medial fascicle elicited as a result of the third nerve stimulation ([0039]: “The target nerve can be stimulated using a nerve stimulating needle. Through the needle, a probe is connected to a nerve stimulator. The nerve stimulator can be a conventional stimulator (e.g., able to inject current with a certain pulse width, frequency and amplitude) or alternatively, the nerve stimulator can be encased in a conventional radiofrequency generator”) to determine if the first target nerve carries a pain signal, wherein determining that the first target nerve carries the pain signal comprises measuring electrical muscle activity latency, burst area, amplitude, or a combination thereof ([0041]: “The position of the stimulating needle subsequently can be slightly changed anatomically and the amplitude of the action potentials can be observed using the computer system 20.”).
Regarding claim 48, Kafiluddi in view of Krueger discloses the method of claim 29, with Kafiluddi further disclosing a method comprising: forming a lesion on the first target nerve by delivering radiofrequency ablation from the first probe ([0030]: “a stimulating needle (1), which can be used to stimulate, inject and/or pass radiofrequency waves in order to electrically ablate the nerve, can be directed towards the nerve the user 12 is interested in identifying.” And [0042]), wherein successful formation of the lesion is confirmed via the recording electrode (Figure 4: recording needle 2), one or more additional recording electrodes (Figure 4: intramuscular recording electrode 3), or a combination thereof ([0042]: “The computer system 20 can repeat the stimulation after the nerve block or nerve ablation in order to assess whether the CMAPs or MUAPs are indeed diminished. This will prove the effectiveness of the block or lesion and verify that the nerve was indeed physiologically and anatomically correctly identified.” And [0034]: “The computer system 20 can measure muscle compound action potentials (CMAPs) using a surface recording electrode (3), and/or the computer system 20 can measure motor unit action potentials (MUAPs) using a recording needle (3) directly placed into the muscle belly (e.g., a concentric or monopolar recording electrode)”), wherein the one or more additional recording electrodes monitor electrical muscle activity in the medial fascicle, the intermediate fascicle, the lateral fascicle, paraspinal muscles surrounding the multifidus muscle, or a combination thereof ([0034]: “the computer system 20 can measure motor unit action potentials (MUAPs) using a recording needle (3) directly placed into the muscle belly (e.g., a concentric or monopolar recording electrode)”), wherein the one or more additional recording electrodes are configured for placement in the medial fascicle, the intermediate fascicle, the lateral fascicle, paraspinal muscles surrounding the multifidus muscle, or a combination thereof ([0034]: “the computer system 20 can measure motor unit action potentials (MUAPs) using a recording needle (3) directly placed into the muscle belly (e.g., a concentric or monopolar recording electrode)”).
Regarding claim 51, Kafiluddi in view of Krueger discloses the method of claim 48, with Kafiluddi further disclosing a method further comprising: confirming successful formation of the lesion on the first target nerve via a fourth nerve stimulation ([0042]: “The computer system 20 can repeat the stimulation after the nerve block or nerve ablation in order to assess whether the CMAPs or MUAPs are indeed diminished. This will prove the effectiveness of the block or lesion and verify that the nerve was indeed physiologically and anatomically correctly identified.”) and one or more stimulating electrodes ([0031]: “The stimulating part of the needle can include a conducting electrode tip”), wherein the one or more stimulating electrodes are disposed on a probe, an outer surface of the first cannula, on a surface of skin, on a percutaneous needle, or a combination thereof ([0031]: “The stimulating part of the needle can include a conducting electrode tip”).

Claims 5, 23, 33, and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Kafiluddi in view of Krueger, further in view of Godara et al., US 20140243823, herein referred to as "Godara".
Regarding claim 5, Kafiluddi in view of Krueger discloses the system of claim 2, but does not explicitly disclose a system further comprising a second probe comprising an insulated shaft and a second probe electrode located at a distal end of the shaft, wherein the second probe is housed within a second cannula, wherein the system is configured for locating a second target nerve located at a level cephalad to a level of the first target nerve, wherein the controller is configured to deliver a second nerve stimulation to the second target nerve via the second probe electrode, further wherein the controller is configured to monitor for electrical muscle activity in the intermediate fascicle, the lateral fascicle, paraspinal muscles surrounding the multifidus muscle, or a combination thereof via the one or more additional recording electrodes, wherein proximity of the second probe to the second target nerve is determined by the electrical muscle activity in the intermediate fascicle, the lateral fascicle, paraspinal muscles surrounding the multifidus muscle, or a combination thereof elicited as a result of the second nerve stimulation, where the controller provides feedback to a user to guide placement of the second probe adjacent the second target nerve and to prevent placement of the second probe adjacent non- target tissue.
However, Godara teaches a system (Figure 2: system 200) further comprising a second probe (Figure 2: probes 204) comprising an insulated shaft ([0017]: “In some embodiments, the entire shaft 300 of probe 204 is made from a conductive material, which is overlain with an electrically insulating coating.”) and a second probe electrode (Figure 3: conductive tip 306) located at a distal end of the shaft (Figure 3: conductive tip 306 is at the distal end of shaft 300 of probe 204), wherein the second probe is housed within a second cannula ([0026]: “Additionally, in some or all of the embodiments of the present invention, the apparatus may comprise one or more of: … means for facilitating the insertion of one or more probes 204 into a patient's body (for example, an introducer apparatus comprising a cannula and/or an obturator/stylet)”), wherein the system is configured for locating a second target nerve located at a level cephalad to a level of the first target nerve ([0039]: “Furthermore, depending on the specific anatomy of the patient and the desired lesion shape and location, the probes may be positioned at other locations, and the invention is not limited in this regard.” And [0041]: “It is advisable, at this stage, to ascertain the location of one or more of the probes with respect to any sensory and/or motor nerves that may be located close to the conductive regions of the probes by stimulating the neural tissue at one or more frequencies and determining the effect of said stimulation, as has been described.”), wherein the controller is configured to deliver a second nerve stimulation to the second target nerve via the second probe electrode ([0029]: “whereby the supply of energy to at least one probe 204 can be controlled by the controller”), further wherein the controller is configured to monitor for electrical muscle activity in the intermediate fascicle, the lateral fascicle, paraspinal muscles surrounding the multifidus muscle, or a combination thereof via the one or more additional recording electrodes ([0030]: “The effects of stimulation may be observed directly, such as visual observation of a muscle twitch or report of pain by the patient, or may be measured by an appropriate sensing means, for example an electromyogram (EMG) or somato-sensory evoked potential (SSEP) electrode, to measure the stimulation of muscle tissue.”), wherein proximity of the second probe to the second target nerve is determined by the electrical muscle activity in the intermediate fascicle, the lateral fascicle, paraspinal muscles surrounding the multifidus muscle, or a combination thereof elicited as a result of the second nerve stimulation ([0041]: “It is advisable, at this stage, to ascertain the location of one or more of the probes with respect to any sensory and/or motor nerves that may be located close to the conductive regions of the probes”), where the controller provides feedback to a user to guide placement of the second probe adjacent the second target nerve and to prevent placement of the second probe adjacent non- target tissue ([0029]: “The controller may be in electrical communication with energy source 206, such that for example, if the measured temperature exceeds a specified upper threshold, the controller may perform a specified action, including but not limited to shutting down energy source 206 or decreasing the power delivered to probes 204 from energy source 206. In an alternate embodiment, the apparatus comprises impedance sensors which are connected to a controller and whereby the supply of energy may be controlled by the controller based on the measurements received from the impedance sensors.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system disclosed by Kafiluddi with the second probe as taught by Godara so that the device can be used in a bipolar configuration (Godara [0019]).
Regarding claim 23, Kafiluddi in view of Krueger discloses the system of claim 20, with Kafiluddi further disclosing a system further comprising one or more stimulating electrodes which are disposed on the first probe, an outer surface of the first cannula, on a surface of skin, on a percutaneous needle, or a combination thereof ([0039]), wherein the system confirms successful formation of the lesion via a fourth nerve stimulation ([0042]: “The computer system 20 can repeat the stimulation after the nerve block or nerve ablation in order to assess whether the CMAPs or MUAPs are indeed diminished. This will prove the effectiveness of the block or lesion and verify that the nerve was indeed physiologically and anatomically correctly identified.”) and one or more stimulating electrodes ([0031]: “The stimulating part of the needle can include a conducting electrode tip”), wherein the one or more stimulating electrodes are disposed on the probe, an outer surface of the first cannula, on a surface of skin, on a percutaneous needle, or a combination thereof ([0031]: “The stimulating part of the needle can include a conducting electrode tip”), wherein the controller provides feedback to the user indicating successful formation of the lesion on the first target nerve based on a predefined level of change in electrical muscle activity ([0042]: “The computer system 20 can repeat the stimulation after the nerve block or nerve ablation in order to assess whether the CMAPs or MUAPs are indeed diminished. This will prove the effectiveness of the block or lesion and verify that the nerve was indeed physiologically and anatomically correctly identified.”). Kafiluddi in view of Krueger does not explicitly disclose a system wherein delivery of radiofrequency energy from the first probe is discontinued upon confirming successful formation of the lesion on the first target nerve.
However, Godara teaches a system wherein delivering radiofrequency ablation energy from the first probe is discontinued upon confirming successful formation of the lesion on the first target nerve ([0029]: “In an alternate embodiment, the apparatus comprises impedance sensors which are connected to a controller and whereby the supply of energy may be controlled by the controller based on the measurements received from the impedance sensors. In additional embodiments, the operation of the apparatus may be modified in other ways, including but not limited to, terminating a treatment procedure, modifying the supply of a cooling means to one or more probes 204, or affecting a change in the conductivity or impedance of one or more probes 204.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system disclosed by Kafiluddi to include ending the delivery of energy after a lesion has formed to ensure patient safety (Godara [0062]).
Regarding claim 33, Kafiluddi in view of Krueger discloses the method of claim 30, with Kafiluddi further disclosing a method that comprises locating a second target nerve located at a level cephalad to a level of the first target nerve ([0027]: “Aspects of the disclosure can be used for ablation of the cervical, thoracic, and lumbar medial nerve branches of the posterior ramus of the spinal nerves, occipital nerves, sacral nerves and other peripheral nerves. However, it is understood that aspects of the disclosure can be utilized in conjunction with any type of treatment.”). Kafiluddi in view of Krueger does not explicitly disclose a method that further comprises: positioning a second probe comprising an insulated shaft and a second probe electrode located at a distal end of the shaft near the second target nerve, wherein the second probe is housed within a second cannula; generating a second nerve stimulation from the signal generator; delivering the second nerve stimulation to the second target nerve via the second probe electrode; monitoring electrical muscle activity in the intermediate fascicle, the lateral fascicle, paraspinal muscles surrounding the multifidus muscle, or a combination thereof via the one or more additional recording electrodes; and guiding placement of the second probe adjacent the second target nerve and preventing placement of the second probe adjacent non-target tissue based on the electrical muscle activity elicited in the intermediate fascicle, the lateral fascicle, paraspinal muscles surrounding the multifidus muscle, or a combination thereof.
However, Godara teaches a method (Figure 2: system 200) that comprises positioning a second probe (Figure 2: probes 204) comprising an insulated shaft ([0017]: “In some embodiments, the entire shaft 300 of probe 204 is made from a conductive material, which is overlain with an electrically insulating coating.”) and a second probe electrode (Figure 3: conductive tip 306) located at a distal end of the shaft near the target nerve (Figure 3: conductive tip 306 is at the distal end of shaft 300 of probe 204), wherein the second probe is housed within a second cannula ([0026]: “Additionally, in some or all of the embodiments of the present invention, the apparatus may comprise one or more of: … means for facilitating the insertion of one or more probes 204 into a patient's body (for example, an introducer apparatus comprising a cannula and/or an obturator/stylet)”), generating a second nerve stimulation from the signal generator ([0030]: “Additionally, energy source 206 may be operable to supply stimulation energy to the body, whereby energy is delivered to target site 202 via one or more probes 204 at a frequency suitable for stimulating a muscular, sensory, or other response in the tissue.”); delivering the second nerve stimulation to the second target nerve via the second probe electrode ([0017]: “At least a portion 306 of distal region 302 is electrically conductive and exposed, and this conductive region 306 may be electrically coupled to energy source 206, thus allowing energy to be delivered to target site 202 via probe(s) 204.”); monitoring electrical muscle activity in the intermediate fascicle, the lateral fascicle, paraspinal muscles surrounding the multifidus muscle, or a combination thereof via the one or more additional recording electrodes ([0030]: “The effects of stimulation may be observed directly, such as visual observation of a muscle twitch or report of pain by the patient, or may be measured by an appropriate sensing means, for example an electromyogram (EMG) or somato-sensory evoked potential (SSEP) electrode, to measure the stimulation of muscle tissue.”); and guiding placement of the second probe adjacent the second target nerve and preventing placement of the second probe adjacent non-target tissue based on the electrical muscle activity elicited in the intermediate fascicle, the lateral fascicle, paraspinal muscles surrounding the multifidus muscle, or a combination thereof ([0053]: “In some embodiments, insertion and positioning are beneficially aided by the stimulation of tissue. Stimulation energy is delivered to the target site via one or more probes at a frequency sufficient to cause muscle contraction, nociceptive sensation, or other physiological response. In addition, some embodiments of the present invention may comprise one or more stylets having electrical connections such that the one or more stylets may be operatively connected to the energy source 206. In such embodiments, stimulation energy may be delivered to the target site via the one or more stylets prior to removal of the stylets and insertion of the probes. The effects of stimulation are sensed by one or more sensing means or, additionally or alternatively, by observation.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method disclosed by Kafiluddi with the second probe as taught by Godara so that the device can be used in a bipolar configuration (Godara [0019]).
Regarding claim 53, Kafiluddi in view of Krueger discloses the method of claim 51, with Kafiluddi further disclosing a method wherein successful formation of the lesion on the first target nerve is indicated by a predefined level of change in electrical muscle activity ([0042]: “The computer system 20 can repeat the stimulation after the nerve block or nerve ablation in order to assess whether the CMAPs or MUAPs are indeed diminished. This will prove the effectiveness of the block or lesion and verify that the nerve was indeed physiologically and anatomically correctly identified.”). Kafiluddi in view of Krueger does not explicitly disclose a method wherein delivering radiofrequency ablation energy from the first probe is discontinued upon confirming successful formation of the lesion on the first target nerve.
However, Godara teaches a method wherein delivering radiofrequency ablation energy from the first probe is discontinued upon confirming successful formation of the lesion on the first target nerve ([0029]: “In an alternate embodiment, the apparatus comprises impedance sensors which are connected to a controller and whereby the supply of energy may be controlled by the controller based on the measurements received from the impedance sensors. In additional embodiments, the operation of the apparatus may be modified in other ways, including but not limited to, terminating a treatment procedure, modifying the supply of a cooling means to one or more probes 204, or affecting a change in the conductivity or impedance of one or more probes 204.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method disclosed by Kafiluddi to include ending the delivery of energy after a lesion has formed to ensure patient safety (Godara [0062]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kafiluddi in view of Krueger, further in view of Podhajsky et al., US 20060224223, herein referred to as "Podhajsky".
Regarding claim 8, Kafiluddi in view of Krueger discloses the system of claim 1, with Krueger disclosing a system wherein the shaft is insulated (Figure 2B: electroinsulator sleeve 364). Kafiluddi in view of Krueger does not explicitly disclose a system wherein one or more recording electrodes are disposed on the first probe at the distal end of the insulated shaft, wherein the first recording electrode includes a tine extending from the insulated shaft, and wherein the tine is telescopic or retractable from the insulated shaft to allow the tine to be placed in a desired location.
However, Podhajsky teaches a system (Figure 2) wherein one or more recording electrodes (Figure 2: side outlet probe 266) are disposed on the first probe (Figure 2: probe 201) at the distal end of the shaft (Figure 2: shaft 280), wherein the first recording electrode (Figure 2: side outlet probe 266) includes a tine extending from the shaft (Figure 2: side outlet probe 266 includes a tine, wire 296, that extends from the tip 202 of the shaft 280), and wherein the tine is telescopic or retractable from the insulated shaft to allow the tine to be placed in a desired location ([0057]: “An aperture 250 is disposed in the shaft 280 of the probe or probe electrode 201 such that when the extension 251 is in a retracted position wherein the extension tip 252 is flush with the shaft tip 202, the surface of the pressure sensor 200a exposed by aperture 210 in the extension 251 is also exposed by the aperture 250 in the electrode shaft 280 so that pressure monitoring by the pressure sensor is unimpeded.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system disclosed by Kafiluddi with the recording probe electrode disposed on the first probe as taught by Podhajsky to access and sample pressure at points transverse to the probe axis (Podhajsky [0061]). 

Claims 10 and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Kafiluddi in view of Krueger, further in view of Janssen et al., US 20050283148, herein referred to as "Janssen".
Regarding claim 10, Kafiluddi in view of Krueger discloses the system of claim 2, but does not explicitly disclose a system wherein the one or more additional recording electrodes are disposed on a shaft of the needle and offset from the tip of the needle. 
However, Janssen teaches a system (Figure 3A) wherein the one or more additional electrodes (Figure 3A: return electrodes 302) are disposed on a shaft of the needle (Figure 3A: electrode shaft 302) and offset from the tip of the needle (Figure 3A: tip 351). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system disclosed by Kafiluddi so that one or more additional electrodes are disposed on a shaft of the needle and offset from the tip of the needle as taught by Janssen so the one or more additional electrodes are insulated from the tip of the needle (Janssen [0152]).
Regarding claim 40, Kafiluddi in view of Krueger discloses the method of claim 29, but does not explicitly disclose a method that comprises selectively activating one or more of the independent channels in the array to direct nerve stimulation energy to the first target nerve.
However, Janssen teaches a method that comprises selectively activating one or more of the independent channels (Figure 1: serial bus 403 and [0106]) in the array to direct nerve stimulation energy to the first target nerve ([0137]: “Probe 771 is selectable between nerve stimulator or current 811 measurement and to or from the auxiliary probe tip 702. The ablation probe switch 367 selects low-energy stimulator/receiver or high-energy ablation to or from probe 371, 372, 373, and 374.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method disclosed by Kafiluddi with the ability to selectively activate one or more independent channels as taught by Janssen so that the device can operate in different modes (Janssen [0137]).
Regarding claim 41, Kafiluddi in view of Krueger and Janssen discloses the method of claim 40, and Janssen further discloses a method wherein selectively activating one or more of the independent channels (Figure 1: serial bus 403 and [0106]) in the array comprises: delivering a low-level nerve stimulation from each of the one or more independent channels in the array ([0135]); and determining which of the one or more independent channels in the array to activate based on changes in electrical muscle activity latency, burst area, amplitude, or a combination thereof in the medial fascicle as a result of the low-level nerve stimulation ([0135]: “Amplitude of measured guidance current 811 and light 478 are transmitted to display 554, and audio feedback 452 through the speaker 451.” And [0183]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method disclosed by Kafiluddi with the ability to selectively activate one or more independent channels as taught by Janssen so that the device can operate in different modes (Janssen [0137]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kafiluddi in view of Krueger, further in view of Marino et al., US 20150157228, herein referred to as "Marino".
Regarding claim 11, Kafiluddi in view of Krueger discloses the system of claim 2, but does not explicitly disclose a system wherein the one or more additional recording electrodes is disposed on an outer surface of the first cannula.
However, Marino teaches a system wherein the one or more additional recording electrodes (Figure 13: electrodes 116 and [0062]: “electrodes 116 can be used for electromyography, and in particular to sense the presence and relative position of para-spinal nerves as cannula shaft 112 is advanced”) is disposed on an outer surface of the first cannula (Figure 13: electrodes 116 are on an outer surface of cannula shaft 112).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system disclosed by Kafiluddi with additional recording electrodes disposed on a cannula as taught by Marino in order to assist the operator of the device in advancing the cannula without contacting a nerve (Marino [0062]).

Claims 27 is rejected under 35 U.S.C. 103 as being unpatentable over Kafiluddi in view of Krueger, further in view of Lefler et al., US 20090024124, herein referred to as "Lefler".
Regarding claim 27, Kafiluddi in view of Krueger discloses the system of claim 1, but does not explicitly disclose a system wherein the first target nerve is a medial nerve branch of a dorsal ramus.
However, Lefler teaches a system (Figure 2) wherein the first target nerve is a medial nerve branch of a dorsal ramus ([0032]: “In one example, the energy delivery portion is positioned in proximity to a medial branch of a thoracic dorsal ramus nerve and a lesion is formed at the medial branch of the dorsal ramus nerve.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system disclosed by Kafiluddi so that the target nerve is a medial nerve branch of a dorsal ramus as taught by Lefler in order to treat pain in the thoracic region (Lefler [0032]).

Claims 28 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Kafiluddi in view of Krueger, further in view of Mehta et al., US 20160206363, herein referred to as "Mehta".
Regarding claim 28, Kafiluddi in view of Krueger discloses the system of claim 1, but does not explicitly disclose a system that is configured to generate a sound or visual indicator to indicate electrical proximity to the first target nerve.
However, Mehta teaches a system (Figure 1) that is configured to generate a sound or visual indicator to indicate electrical proximity to the first target nerve ([0084]: “For example, FIG. 1 illustrates a feedback indicator that can provide feedback to the medical practitioner. The feedback can be visual, tactile, vibratory, audio, or a combination thereof. Although the illustrated variation shows the feedback indicator 120 towards a distal end of the device body 102 variations of the device allow for an indicator that can be located on any portion of the device 100 and/or on multiple locations of the device. The feedback can comprise an indication of generator status, number of treatments, whether the device is within an acceptable range of a target nerve or ablation site”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system disclosed by Kafiluddi with the sound indicator as taught by Mehta for increased safety (Mehta [0180]).
Regarding claim 56, Kafiluddi in view of Krueger discloses the method of claim 29, but does not explicitly disclose a method wherein a sound or visual indicator is generated to indicate electrical proximity to the first target nerve.
However, Mehta teaches a method (Figure 1) wherein a sound or visual indicator is generated to indicate electrical proximity to the first target nerve ([0084]: “For example, FIG. 1 illustrates a feedback indicator that can provide feedback to the medical practitioner. The feedback can be visual, tactile, vibratory, audio, or a combination thereof. Although the illustrated variation shows the feedback indicator 120 towards a distal end of the device body 102 variations of the device allow for an indicator that can be located on any portion of the device 100 and/or on multiple locations of the device. The feedback can comprise an indication of generator status, number of treatments, whether the device is within an acceptable range of a target nerve or ablation site”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method disclosed by Kafiluddi with the sound indicator as taught by Mehta for increased safety (Mehta [0180]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora W Rhodes whose telephone number is (571)272-8126. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 3032974276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORA W RHODES/Examiner, Art Unit 3794                                                                                                                                                                                                                                                                                                                                                                                                          /JOANNE M RODDEN/Supervisory Patent Examiner, Art Unit 3794